Citation Nr: 0703559	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-06 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a myeloproliferative disorder with thrombocytosis for the 
period from January 13, 2000 to July 13, 2004.


REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 28, 1999, to 
January 12, 2000.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal of an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut which granted service 
connection at a noncompensable rating for a 
myeloproliferative disorder with thrombocytosis, effective 
January 13, 2000. 

The Board notes that in a February 2005 rating decision, the 
RO increased the veteran's disability rating to 10 percent, 
effective January 13, 2000 and increased the veteran's 
disability rating to 100 percent from July 14, 2004.  As the 
veteran received a 100 percent disability rating from July 
14, 2004, his appeal is now for an increased rating for 10 
percent for a myeloproliferative disorder with 
thrombocytosis, effective January 13, 2000 to July 13, 2004.


FINDING OF FACT

From January 13, 2000 to July 14, 2004, the veteran's 
service-connected myeloproliferative disorder with 
thrombocytosis was manifested by the necessity of periodic 
phlebotomies. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent for the veteran's service-connected 
myeloproliferative disorder with thrombocytosis have been met 
during the period from January 13, 2000 to July 13, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 
Diagnostic Code 7704 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

In his substantive appeal, the veteran's then representative 
argued that the veteran's disability warranted a 40 percent 
evaluation prior to July 14, 2004.  The representative 
thereby limited the appeal to a claim for a 40 percent rating 
during the applicable period.  Cf. AB v. Brown, 6 Vet App 35 
(1993) (holding that a claimant is presumed to be seeking the 
maximum benefit available under law, but can choose to limit 
the claim to a lesser benefit).  In view of the Board's 
decision granting that evaluation, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Further, once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under Diagnostic Code 7704, a 10 percent rating is warranted 
for stable polycythemia vera, with or without continuous 
medication.  A rating of 40 percent is warranted for 
polycythemia vera requiring phlebotomy.  A 100 percent 
evaluation is warranted for polycythemia vera, during periods 
of treatment with myelosuppressants and for three months 
following cessation of myelosuppressant therapy.  38 C.F.R. § 
4.117, Diagnostic Code 7704. 

Factual Background

In January 2000, the veteran presented to the Lahey Clinic 
for his thrombocytosis.  The diagnosis was probable essential 
thrombocythemia.  The doctor suggested not treating him at 
this time to lower his platelets but did order a complete 
blood count (CBC) test.

In March 2000, the veteran underwent a CBC at the Bristol 
Hospital.  The diagnosis was ploycythemia and thrombocytosis.

In November 2000, the veteran underwent a VA examination 
regarding his claim for service connection for his 
myeloproliferative disorder with thrombocytosis.  The 
diagnosis was thrombocytosis due to myelodyplasia.  The 
examiner ordered a CBC test.

In March 2001, the veteran presented to the hematology clinic 
at the West Haven, Connecticut, VA Medical Center (VAMC).  
The treating physician noted that subsequent CBC tests since 
November 1999 have revealed a mildly elevated white blood 
cell count.  The diagnosis was myeloproliferative syndrome.  
The veteran was to return to the clinic in 10 weeks.

In April 2002, the veteran presented to the Lahey Clinic.  
The treating physician noted that he last saw the veteran 2 1/2 
years prior to his visit.  He stated that since this initial 
visit, the veteran's platelet count had been checked every 
three to four months.  

In September 2003, the veteran presented to the Hope Clinic 
for a follow-up visit.  The veteran's blood work was 
reviewed.  The treating doctor stated that the treatment 
course was to continue CBC tests monthly for now.  If the 
veteran stabilized, then it was to go to every two to three 
months.  A CBC test and venipuncture were ordered.  He was to 
call monthly for a CBC.  The doctor also noted that if the 
veteran's platelets and blood count continued to rise, he 
would need to start Hydrea.

In March 2004, the veteran presented to the Hope Clinic for a 
follow-up visit.  The treating doctor noted that the veteran 
has had an increased platelet count for some time.  The 
veteran was to return to the Hope Clinic for blood work 
within four months.  The doctor informed the veteran that 
they would eventually have to start him on Hydrea when he was 
in his mid-30's because of his increasing platelet count.  

In October 2004 the veteran presented to the Hope Clinic.  
The treating physician noted that the veteran had begun his 
Hydrea treatment two months ago.

Analysis

The veteran's service-connected myeloproliferative disorder 
with thrombocytosis has been rated by analogy to polycythemia 
vera under the provisions of Diagnostic Code 7704.  38 C.F.R. 
§ 4.20.  As noted, to obtain a 40 percent evaluation, the 
evidence would need to show that phlebotomies were necessary.

Phlebotomy is defined as 1.Incision of a vein, as for the 
letting of blood.  2. Needle puncture of the vein for drawing 
of blood.  Called also venepuncture, venesection, 
venipuncture, venisection and venotomy.  Dorland's 
Illustrated Medical Dictionary (30th ed. 2003) at 1424.

Beginning in January 2000, the veteran underwent CBC tests 
for his disability.  Specifically, in April 2002, the 
veteran's treating physician stated that since the veteran's 
initial visit in January 2000, his platelet count had been 
checked every three to four months.  

A CBC test is performed when blood is drawn from a vein, 
usually from the inside of the elbow or the back of the hand.  
An elastic band is placed around the upper arm to apply 
pressure and cause the vein to swell with blood.  A needle is 
inserted into the vein, and the blood is collected in an air-
tight vial or a syringe.  During the procedure, the band is 
removed to restore circulation.   MedLine Plus Medical 
Encyclopedia, CBC, definition, U.S. National Library of 
Medicine and National Institutes of Health, available at 
http://www.nlm.nih.gov/medlineplus/ency/article/003642.htm.  

A CBC is considered a phlebotomy.  U.S. National Institute of 
Health, Clinical Trials .Com, available at 
http://www.clinicaltrials.gov/ct/gui/show/NCT00287378;jsessio
nid=B7245340D5F9C749C599069C07DBFC0E?order=8; Effects of 
Phlebotomy on Blood Use in the Critically Ill  Subakeesan 
Pathmanathan, MD, Margaret Sipolo, RN, Chanaka Seneviratne, 
MD, Yizhak Kupfer, MD and Sidney Tessler, MD, CHEST, the 
American College of Chest Physicians, October 2003, available 
at 
http://meeting.chestjournal.org/cgi/content/abstract/124/4/12
7S-a.

Based on the above general medical information about CBC 
tests, the September 2003 order by a doctor at the Hope 
Clinic for a CBC test and venipuncture, and the report of the 
veteran's then representative in the substantive appeal that 
the veteran had undergone phlebotomy at the Bristol Hospital 
every 90 days, the Board finds that the veteran's disability 
has required phlebotomy.  

Resolving reasonable doubt in favor of the veteran, the 
veteran is entitled to a 40 percent rating for 
myeloproliferative disorder with thrombocytosis from January 
13, 2000 to July 13, 2004. 

As noted, the veteran has limited the appeal to a claim for a 
40 percent rating.  The record does not reflect, and there 
have been no contentions, that the veteran used 
myelosuppressants from January 13, 2000 to July 13, 2004.  In 
October 2004, the treating physician at the Hope Clinic noted 
that the veteran had begun his Hydrea treatment only two 
months earlier.  Accordingly, the Board concludes that the 
criteria for a rating higher than 40 percent for 
myeloproliferative disorder with thrombocytosis from January 
13, 2000 to July 13, 2004 are not met. 


ORDER

Entitlement to an initial 40 percent disability evaluation 
for a myeloproliferative disorder with thrombocytosis is 
granted for the period from January 13, 2000 to July 13, 
2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


